10-1513-pr
Bumpus v. Warden, Clinton Corr. Facility


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after
January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this Court’s
Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a party must cite either
the federal appendix or an electronic database (with the notation “summary order”). A party citing a summary
order must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 13th day of July two thousand eleven.

PRESENT:
            JOHN M. WALKER, JR.,
            BARRINGTON D. PARKER,
            DEBRA ANN LIVINGSTON,
                             Circuit Judges.
_________________________________________________

JAMES BUMPUS,

                  Petitioner-Appellant,

         -v.-                                                             No. 10-1513-pr

WARDEN, CLINTON CORRECTIONAL FACILITY,

            Respondent-Appellee.*
________________________________________________

                                     LAWRENCE F. RUGGIERO, New York, NY, for Petitioner-
                                     Appellant.

                                     AMY APPELBAUM, Assistant District Attorney (Leonard Joblove,
                                     Assistant District Attorney, on the brief), for Charles J. Hynes,
                                     District Attorney, Kings County, Brooklyn, NY, for Respondent-
                                     Appellee.


    * The Clerk of Court is directed to amend the caption as set forth above.
       Appeal from the United States District Court for the Eastern District of New York (Eric

N. Vitaliano, Judge).

       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND

DECREED that petitioner’s appeal be DISMISSED as moot.

       Petitioner James Bumpus appealed from the district court’s order denying his 28 U.S.C.

§ 2254 petition for a writ of habeas corpus. On April 22, 2011, while his appeal was pending,

Mr. Bumpus died. We therefore DISMISS the appeal as moot.




                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk